OPINION
STAGG, District Judge.
In this action plaintiff, John Densey Griffin, is seeking declaratory and injunctive relief as well as back pay to redress an alleged deprivation of his constitutional rights which occurred when the Ouachita Parish School Board refused to renew his teaching contract for the 1970-71 school year. Plaintiff, a black, contends that his nonretention was solely on account of his race, in violation of 42 U.S.C. Sections 1983 and 1985, and that the manner in which his employment was terminated violated the due process clause of the Fourteenth Amendment to the United States Constitution as well as decisions of the Fifth Circuit Court of Appeals.
Made defendants herein are J. 0. Lancaster, individually and in his official capacity as Superintendent of the Ouachita Parish School District; Hoyt Lee, individually and in his official capacity as Principal of West Monroe High School; the individual members of the Ouachita Parish School Board in their individual and official capacities; and the Ouachita Parish School District, a political subdivision of the State of Louisiana.
Jurisdiction of this court over the matter in controversy arises by virtue of 28 U.S.C. Sections 1343, 2201 and 2202.
FINDINGS OF FACT
In May, 1968, Griffin was employed by the Ouachita Parish School Board to teach social studies at Richardson High School, an all-black facility, for the 1968-69 school year. Toward the end of that school year and pursuant to court-ordered integration necessitating the transfer of teaching personnel, plaintiff volunteered to be transferred from Richardson to West Monroe High School, formerly an all-white or predominately white facility. During the 1969-70 school year plaintiff taught geography at West Monroe High School.
On May 28, 1970 Griffin was informed by officials of the Ouachita Parish School District that his contract of employment would not be renewed for the 1970-71 school year because his probationary term as a teacher had been unsatisfactory.1
The testimony of plaintiff’s supervisors, former students, fellow teachers and others established that Griffin could not handle the classroom situation, in that he was unable to maintain discipline over his students. The evidence to this effect was overwhelming.
CONCLUSIONS OF LAW
Aside from the bare allegations of plaintiff, the record is void of any evidence that his nonretention was due to racial considerations. Even the statistics discount racial discrimination in the hiring or firing of teachers in the Ouachita Parish school system for the years in question.2
From the totality of the evidence adduced, it is apparent that the sole cause of the nonrenewal of plaintiff’s contract was his incompetency as a teacher, and that his race had nothing whatsoever to do with his nonretention.
*423In addition to alleging that he was discriminated against because of his race, Griffin contends:
(A) That he possessed a property interest in his continued employment by the Ouachita Parish School Board and a liberty interest in his professional and personal reputation which entitled him to a due process hearing prior to the school board’s refusal to renew his contract; and
(B) That his dismissal was not accomplished through the use of valid objective, nonracial criteria required by the Fifth Circuit decisions in Singleton v. Jackson Municipal Separate School District, 419 F.2d 1211 (1969) and Thompson v. Madison County Board of Education, 476 F.2d 676 (1973).
A. PROCEDURAL DUE PROCESS CLAIMS
Although plaintiff readily admits that he is a nontenured teacher and thus is not entitled to a due process hearing because of tenure, he contends that the charge of incompetency which formed the basis of his nonretention imposed upon him a stigma which badly damaged his reputation and standing in the community in which he resides. This, he contends, entitles him to a hearing where he may offer evidence to refute the charges against him and thereby clear his name.
After a careful study of the testimony and evidence in this case, this Court cannot conclude that Mr. Griffin’s character and reputation were maligned by the school board’s action to such an extent as to entitle him to a hearing and thus that a “liberty” right that he possessed was infringed.
The facts in the instant case are similar to those previously before this Court in the case of LaBorde v. Franklin Parish School Board, C.A.No. 19,262 (W.D.La., September 30, 1974) which was affirmed by the Fifth Circuit at 510 F.2d 590 (1975). In the LaBorde case the Circuit Court stated:
“The underlying and uncontroverted facts disclose that the school board did not make any charge against Mrs. LaBorde of a nature calculated to damage her standing or reputation in the community. No ‘liberty’ right she possessed was infringed. She was not charged with dishonesty or immorality, nor did the school board impose on her any stigma or disability that foreclosed her freedom to take advantage of other employment opportunities. She was a probationary teacher, and the reasons which the school board gave her for terminating her contract were no more than the reflection of dissatisfaction with her teaching methods and classroom conduct. None of the charges were made public by school officials. The brief mention in the local paper that her contract had not been renewed did not impugn Mrs. LaBorde’s good name, honor or integrity. Under Roth's standards (Board of Regents of State Colleges v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972)) her ‘liberty’ claim was properly denied.” 510 F.2d 590, 593.
The reasons for Griffin’s discharge were, of course, obvious to school personnel and students; however, the school board in no way publicized plaintiff’s shortcomings in the classroom to the general public. Finally, the reasons for Griffin’s nonretention do not suggest that he was guilty of dishonesty or immorality. Under these circumstances there was no deprivation of Griffin’s liberty interest in his professional or personal reputation. Also, it is now well established that the “mere fact that nonretention by a school system might make a teacher less attractive to other school systems does not constitute deprivation of liberty so as to entitle the teacher to a pretermination hearing.” Kelly v. West Baton Rouge Parish School Board, C.A. 5th Cir., 517 F.2d *424194 (1975). See also Robinson v. Jefferson County Board of Education, 485 F.2d 1381 (5th Cir. 1973).
Plaintiff also contends that he was entitled to a due process hearing as he had a valid expectation of reemployment since he was furnished with a preliminary staffing form 3 concerning employment for the ensuing year.
The testimony of Hoyt Lee, principal of West Monroe High School, established that it was the general policy in the Ouachita Parish school system to give to all teachers who were going to be offered a teaching position for the next school year a preliminary staffing form on which the teacher could record his employment intentions. This form customarily was distributed late in the school year and any teacher who did not receive a form would not expect to be reemployed by the school board for the subsequent school year. Although the testimony is not clear as to how the form was tendered, it was established that Griffin received and executed a preliminary staffing form for the 1970-71 school year. Thus, plaintiff claims he had a valid expectation of reemployment.
Notwithstanding his receipt of the staffing form, in light of other testimony produced at trial it is clear that plaintiff could not have had a valid expectation of reemployment for the 1970-71 school year. Mr. Lee testified on direct examination, and then again on cross-examination, that he had asked Griffin to either resign or be dismissed because of his inability to handle a classroom situation due to disciplinary problems. According to Lee this conference took place in the later part of April, 1970, which was prior to the distribution of the preliminary staffing forms. In addition, plaintiff admits that he was asked to resign both by Mr. Lee and by Superintendent Lancaster sometime around the middle of May, 1970. Further evidence revealed that Griffin refused to resign and instead executed the staffing form indicating that he desired to teach in the Ouachita Parish system for the upcoming year. These circumstances surrounding plaintiff’s receipt and execution of the staffing form effectively rebut Griffin’s contention that he had a valid expectation of reemployment for the 1970-71 school year.
Plaintiff’s final ground on which he bases his right to a pretermination hearing is also without merit. He alleges that the Ouachita Parish School Board had adopted a policy of treating tenured and nontenured teachers alike and giving any teacher a due process hearing before he or she was discharged. The evidence does not sustain this allegation.
Although the school board had a policy of not arbitrarily discharging either probationary or tenured teachers, the evidence revealed that there was a distinction between tenured and nontenured teachers in that tenured teachers enjoyed a greater sense of job security. Concerning the board’s policy of giving any discharged teacher a pretermination hearing, the Louisiana Teacher Tenure Law makes such a hearing mandatory for tenured teachers, whereas the policy of the Ouachita Parish School Board was to give nontenured teachers such hearings only on request.
This Court concludes that plaintiff was not deprived of procedural due process by the failure of the Ouachita Parish School Board to afford him a pretermination hearing.
B. SINGLETON ISSUE
The second prong of plaintiff’s attack on his dismissal concerns the failure of the school board to apply valid objective, nonracial criteria in making its decision not to renew his contract. Such a procedure, says plaintiff, is mandated by the *425Fifth Circuit opinions in Singleton v. Jackson Municipal Separate School District, 419 F.2d 1211 (1969) and Thompson v. Madison County Board of Education, 476 F.2d 676 (1973). This Court finds that these decisions are not applicable to Griffin’s nonretention.
In so deciding, this Court follows the well reasoned opinion of Judge Ben C. Dawkins Jr., in the case of Smith v. Concordia Parish School Board, 393 F.Supp. 1101 (W.D.La.1975). In that case, Judge Dawkins stated:
“Two factors must coincide in order to trigger mandatory application of the Singleton criteria. First, a school system under court order to desegregate must be in a ‘Singleton situation’; which is to say, the system must be in the process of desegregating. A ‘Singleton situation’ exists until a unitary system has been established and has been operated as such for a minimum of ‘several years’. Lemon v. Bossier Parish School Board, 444 F.2d 1400 (5th Cir., 1971); Pickens v. Okolona Municipal Sep. Sch. Dist., 380 F.Supp. 1036 (N.D.Miss., 1974); Reglar v. East Tallahatchie Sch. Dist., 378 F.Supp. 1269 (N.D.Miss., 1974).”
“Next, there must be a necessary reduction in the number of professional staff employed by the school system directly or indirectly related to the process of desegregation—i. e., a reduction caused by the establishment and operation of a unitary school system. * * *.”
“In summary, the strict requirements of Singleton apply when (l) a school system still is in a ‘Singleton situation,’ i. e., it is still in the process of desegregating (because it has not operated a unitary system for a minimum of ‘several years’) and (2) dismissals or demotions in professional staff are required pursuant to a reduction in force caused by that process. Where a court determines, however, that a ‘Singleton situation’ no longer exists, or where there is no desegregation related reduction in a school system’s professional staff, Singleton does not apply. Then ‘ . nothing exists ... to condition the discretionary right of local school authorities ... to supervise the conduct of their [professional staff] and refuse to renew their contracts.’ McLauren v. Columbia Municipal Sep. Sch. Dist., 478 F.2d 348, 356 (5th Cir., 1973) (Dyer, J., dissenting); Callahan v. Price, 505 F.2d 83 (5th Cir., 1974) . Where Singleton does not apply, a school board’s supervisory power over its principals, teachers, and other professional staff generally is restricted only by constitutional due process, state law, and contractural obligations.” (Footnote omitted.) 393 F.Supp. 1101, 1102-1103.
In the case sub judice there was no reduction or anticipated reduction in the number of teachers and staff employed by the Ouachita Parish School Board. Indeed, the record reflects that there was an increase in the number of both teachers and professional staff. Thus, Singleton criteria need not be applied to Griffin’s nonretention, and this Court finds no procedural due process failure occurred, therefore, the discharge of Mr. Griffin was not constitutionally invalid.
CONCLUSION
The demands of plaintiff, including the prayer for reasonable and necessary attorney’s fees, are hereby rejected at his costs.
The foregoing shall constitute this Court’s findings of fact and conclusions of law pursuant to Rule 52, Federal Rules of Civil Procedure. The defendants are hereby ordered to submit to the Court, within fifteen (15) days, a judgment, approved as to form by the plaintiff and consistent, with the foregoing.

*426



*427



*428



*429



*430



. See plaintiff’s exhibit “F”, appended hereto.


. See plaintiff’s exhibits “A-l”, “B-l” and “O-l”, appended hereto.


. See plaintiff’s exhibit “L-62”, appended hereto.